DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “laser source” recited in claim 1 must be shown. No new matter should be entered.
Furthermore, the drawings in the instant application are presented as  the photographs (i.e., Fig. 2, 3, 4, and 14). Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. See 37 CFR 1.84(b)(1). Further, the Fig. 2 is of poor quality and is not readable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected. 35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: “a control distance is not far [sic]” (par. [0003], l. 14); “The density and strength of the twisted carbon nanotube wire will be increase [sic]” (par. [0031], ll. 15-16); “o [sic] modulated laser” (par. [0065], l. 4); “the distance between the two nanofiber actuators 100 becomes smaller and eventually contacts [sic] each other” (par. [0066], ll. 8-9); “electronic device 43 can be household appliances [sic]” (par. [0067], l. 2); “nanofiber actuator 100 is nanometer sized [sic]” (par. [0068], l. 12); “thereby improving a sensitivity of the laser remote control switching system can be improved [sic]” (par. [0068], ll. 13-14), etc.
Examiner would like to emphasize that aforementioned problems are only the examples. The specification is replete with what appears to be errors and artifacts of the imprecise translation from foreign documents. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)). 
Claim Objections

Claims 1 and 5, are objected to because of the following informalities: 
Regarding claim 1, the claim in line 2 recites the limitation “a power”, which should be replaced with “a power source”. Further, in line 6 “actuators is [sic] configured to bend and actuates [sic]” should be replaced with “actuators are configured to bend and actuate”. Further, “the loop” in lines 6-7 lacks antecedent basis and should be replaced with “the loop circuit”. Further, in lines 10-11 “a” before “vanadium dioxide layer” should be replaced with “the”, since said “vanadium dioxide layer” has been previously introduced in lines 7-8 of the claim.
Regarding claim 7, “a” should be replaced with “an” before “axis” in line 4 of the claim.
	Appropriate corrections are required. Applicant’s cooperation is requested in correcting any additional errors and informalities of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-13 will be allowed upon obviation of informalities as explained above. The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1.
US 2018/0100490 to Ma et al. (cited in IDS) discloses (Fig. 27) a switching system (20A) comprising: a control circuit (Fig. 27), wherein the control circuit comprises a power (21), an electronic device (22), a first electrode (23), a second electrode (24) electrically connected in sequence to form a loop circuit; and one nanofiber actuator (11), wherein the nanofiber actuator (11) is configured to bend and actuates with changes in temperature to open or close the loop, the nanofiber actuator comprises a composite structure (110, 115) and a vanadium dioxide layer (111), the composite structure (110, 115) comprises a carbon nanotube wire (110); the vanadium dioxide layer (111) is coated on a surface of the composite structure (110, 115).
However, Ma et al. does not disclose: a laser source and a control circuit, wherein the control circuit comprises a power, an electronic device, a first electrode, a photosensitive element and a second electrode electrically connected in sequence to form a loop circuit; and the photosensitive element comprising two nanofiber actuators, wherein the two nanofiber actuators is configured to bend and actuates with changes in temperature to open or close the loop, each of the two nanofiber actuators comprises a composite structure and a vanadium dioxide layer, the composite structure comprises a carbon nanotube wire and an aluminum oxide layer, the aluminum oxide layer is coated on a surface of the carbon nanotube wire, the aluminum oxide layer and the carbon nanotube wire are located coaxially with each other; a vanadium dioxide layer is coated on a surface of the composite structure, and the vanadium dioxide layer and the composite structure are located non-coaxially with each other, as recited in claim 1.

The remaining references made of record teach various thermal actuators employing nanofibers. Further, US 5825275, 5990777, and 9136078 teach switching systems and actuators comprising shape memory alloy (SMA) materials. Further, US 7548145 teaches MEMS switching structures and actuators.
None of the cited documents of record, taken alone or in combination, would render the present invention unpatentable as claimed.
Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835